Motion by Christopher T. Maffia for reinstatement to the bar as an attorney and counselor-at-law. Mr. Maffia was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 23, 2003. By opinion and order dated March 27, 2012, this Court suspended Mr. Maffia from the practice of law for a period of six months, effective April 30, 2012, based on his conviction of petit larceny (see Matter of Maffia, 95 AD3d 215 [2012]). Upon the papers filed in support of the motion and the papers filed in relation thereto, it is ordered that the motion is granted; and it is further, ordered that, effective immediately, Christopher T. Maffia, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Christopher T. Maffia to the roll of attorneys and counselors-at-law. Eng, P.J., Mastro, Rivera, Skelos and Dillon, JJ., concur.